Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STATEMENT OF ADDITIONAL INFORMATION FOR DELAWARE HIGH-YIELD OPPORTUNITIES FUND a series of DELAWARE GROUP INCOME FUNDS Dated January 15, 2009 Acquisition of Substantially All of the Assets of: DELAWARE DELCHESTER FUND (a series of Delaware Group Income Funds) By and in exchange for shares of DELAWARE HIGH-YIELD OPPORTUNITIES FUND (a series of Delaware Group Income Funds) This Statement of Additional Information ("SAI") relates specifically to the proposed acquisition of substantially all of the assets of Delaware Delchester Fund (the "Delchester Fund") in exchange for shares of Delaware High-Yield Opportunities Fund (the "High-Yield Opportunities Fund"). This SAI consists of this Cover Page and the following documents, each of which is attached to and is legally considered to be a part of this SAI. 1. Statement of Additional Information of the High-Yield Opportunities Fund dated November 28, 2008, as previously filed via EDGAR, is incorporated herein by reference to Delaware Group Income Funds filing under Rule 485(b) [Accession No. 0001206774-08-001938] filed November 26, 2008 and will be mailed to any shareholder who requests this SAI. 2. Annual Report of the High-Yield Opportunities Fund for the fiscal year ended July 31, 2008, as previously filed via EDGAR, is incorporated herein by reference to Delaware Group Income Funds N-CSR[Accession No. 0001206774-08-001647] filed October 8, 2008 and will be mailed to any shareholder who requests this SAI. 3. Annual Report of the Delchester Fund for the fiscal year ended July 31, 2008, as previously filed via EDGAR, is incorporated herein by reference to Delaware Group Income Funds N-CSR [Accession No. 0001206774-08-001647] filed October 8, 2008 and will be mailed to any shareholder who requests this SAI. This SAI is not a prospectus; you should read this SAI in conjunction with the Proxy Statement/Prospectus dated January 15, 2009, relating to the above-referenced transaction. You can request a copy of the Proxy Statement/Prospectus by calling 800 523-1918 or by writing to Delaware High-Yield Opportunities Fund at Attention: Account Services, P.O. Box 219656, Kansas City, MO 64121-9656 by regular mail or 430 W. 7th Street, Kansas City, MO 64105 by overnight courier service. Delaware High-Yield Opportunities Fund Pro Forma Portfolio of Investments (A) As of July 31, 2008 % of Total Investments (Pro Forma Combined) (Unaudited) Delaware High-Yield Opportunities Fund Pro Forma Combined Delaware High-Yield Opportunities Fund Delaware Delchester® Fund Par/Shares Market Value (U.S. $) Par/Shares Market Value (U.S. $) Par/Shares Market Value (U.S. $) Convertible Bond 0.19% Advanced Medical Optics 3.25% 8/1/26 exercise price $59.61, expiration date 8/1/26 $ 450,000 $312,750 $ $ $ $743,650 Total Convertible Bond 312,750 430,900 743,650 Corporate Bonds 88.08% Basic Industry 10.67% California Steel Industries 6.125% 3/15/14 220,000 191,400 270,000 234,900 490,000 426,300 Domtar 7.125% 8/15/15 440,000 415,800 585,000 552,825 1,025,000 968,625 *#Evraz Group 144A 9.50% 4/24/18 1,695,000 1,642,116 2,165,000 2,097,451 3,860,000 3,739,567 Freeport McMoRan Copper & Gold 8.25% 4/1/15 1,352,000 1,411,258 1,758,000 1,835,053 3,110,000 3,246,311 Georgia-Pacific 7.70% 6/15/15 504,000 471,240 686,000 641,410 1,190,000 1,112,650 *8.875% 5/15/31 997,000 917,240 1,188,000 1,092,960 2,185,000 2,010,200 Hexion US Finance 9.75% 11/15/14 580,000 497,350 715,000 613,113 1,295,000 1,110,463 Innophos 8.875% 8/15/14 525,000 527,625 710,000 713,550 1,235,000 1,241,175 #Innophos Holding 144A 9.50% 4/15/12 465,000 462,675 655,000 651,725 1,120,000 1,114,400 #MacDermid 144A 9.50% 4/15/17 896,000 824,320 1,190,000 1,094,800 2,086,000 1,919,120 Momentive Performance Materials 9.75% 12/1/14 1,371,000 1,220,190 1,876,000 1,669,640 3,247,000 2,889,830 NewPage 10.00% 5/1/12 410,000 394,625 420,000 404,250 830,000 798,875 #144A 10.00% 5/1/12 790,000 760,375 1,050,000 1,010,625 1,840,000 1,771,000 ▪
